                                 IN THE UNITED STATES DISRICT COURT
                            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                          WESTERN DIVISION

                                         NO. 5:20-CR-00448-D-1

UNITED STATES OF AMERICA

       v.                                                          ORDER

FURMAN ALEXANDER FORD

       This matter, having come before the Court on the motion of stand-by counsel for the

defendant, appearing prose, for authorization to purchase legal books and a computer (D.E. 65), for

good cause shown, the motion is allowed.

       SO ORDERED.

       This the _j=----1_    day of   A," 8 \J rt      • 2021.




                                                    JAES C. DEVER III
                                                    U.S. District Judge




        Case 5:20-cr-00448-D Document 66 Filed 08/31/21 Page 1 of 1
